125 F.3d 859
80 A.F.T.R.2d 97-7453, 97-2 USTC  P 50,876
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.PACIFIC BUSINESS CAPITAL CORPORATION, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 95-56066.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Sept. 9, 1997.Decided Oct. 2, 1997.

1
Appeal from the United States District Court for the Central District of California Linda H. McGlaughlin, District Judge, Presiding


2
Before PREGERSON and HAWKINS, Circuit Judges, and WEINER,** District Judge.


3
MEMORANDUM*


4
Pacific Business Capital Corporation ("PBCC") appeals the district court's summary judgment grant in favor of the government in PBCC's wrongful levy and quiet title action pursuant to U.S.C. § 7426.  Because the parties are familiar with the facts, we need not repeat them here.


5
We agree with the district court that PBCC has no standing to state a claim on the tax levy of Whitco Manufacturing's funds paid by the Northrop Corporation.


6
Even if PBCC did have standing to state such a claim, the IRS lien was entered and its interest perfected before PBCC had any secured interest in the disputed property.  The federal tax lien thus is superior in time and therefore superior in right.  United States by and through IRS v. McDermott, 507 U.S. 447, 449 (1993).


7
AFFIRMED.



**
 Honorable Charles R. Weiner, Senior United States District Judge for the Eastern District of Pennsylvania, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3